Case 21-30607-crm         Doc 34-1    Filed 08/10/21      Entered 08/10/21 14:06:30        Page 1 of
                                                1



                            UNITED STATES BANKRUPTCY COURT
                                        FOR THE
                             WESTERN DISTRICT OF KENTUCKY

IN RE:                              )
                                    )                   CASE NO. 21-30607-crm
DEIDRE C. MACKIN                    )                   Chapter 7
      Debtor                        )
____________________________________)

                      ORDER AUTHORIZING SALE OF REAL ESTATE
                           FREE AND CLEAR (11 U.S.C. § 363)

         This matter coming before the Court on the motion of the Trustee, and the Court having

considered the matter and being otherwise sufficiently advised:

         IT IS HEREBY ORDERED that the real estate described in Schedule “A” of the

Debtor’s bankruptcy petition as 1115 Old Hickory Court in LaGrange, Oldham County,

Kentucky (hereinafter sometimes referred to as the “property” or “Real Estate”) be sold free and

clear subject only to valid tax and lien holders; and

         IT IS FURTHER ORDERED that the payment of ordinary expenses of closing the sale

of the real estate including closing costs, commissions to realtors, preparation of the deed, title

report, taxes, valid liens of mortgage holders, recording fees be made from the proceeds of the

sale as an administrative expense of the debtor estate at the closing of sale without further order

of this court; and

         IT IS FINALLY ORDERED that the remaining balance of the proceeds from the sale

of the property of the Debtor Estate shall be held in the Trustee’s account subject to further order

of this Court.

Tendered by:
/s/ Robert W. Keats
Robert W. Keats, Trustee
P.O. Box 221377
Louisville, Kentucky 40252-1377
(502) 587-8787
